Citation Nr: 0109160	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1975.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Purple 
Heart Medal.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in 
March 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

During the course of the appeal, the veteran moved from 
the jurisdiction of the Waco RO to the jurisdiction of 
the RO in Muskogee, Oklahoma.


REMAND

The veteran seeks entitlement to service connection for 
psychiatric disability.  A review of the record discloses 
that this is not his first such claim.  

By a rating action, dated in September 1978, the Waco RO 
granted entitlement to service connection for latent 
schizophrenia.  In July 1982, however, the RO in San 
Francisco, California, found that the grant of service 
connection had been the result of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1982).  Accordingly, the 
San Francisco RO severed that grant of service 
connection.  In November 1983, the Board affirmed that 
decision, and, in so doing, it denied entitlement to 
service connection for psychiatric disability, including 
latent schizophrenia and post-traumatic stress disorder 
(PTSD).  

The veteran subsequently requested that his claim of 
entitlement to service connection for psychiatric 
disability be reopened; however, in April 1988, the Board 
found that the veteran had not submitted new and material 
evidence with which to reopen his claim.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.194 (1988).

Thereafter, the veteran again requested that his claim of 
entitlement to service connection for psychiatric 
disability be reopened; however, in July 1992, the RO in 
Washington, D.C., found that the veteran had not 
submitted new and material evidence with which to reopen 
his claim.  The veteran was notified of that decision, as 
well as his appellate rights; however, he did not submit 
a notice of disagreement with which to initiate the 
appellate process.  Accordingly, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(a) (1992).

The veteran now seeks to reopen his claim of entitlement 
to service connection for psychiatric disability.  When 
the Waco RO denied that claim in March 1999, it did so on 
the basis that the claim was not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained 
in the new law.  In addition, because the RO has not yet 
considered whether any additional notification or 
development action is required under the VCAA, it would 
be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand 
is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  Thereafter, the RO should 
readjudicate this claim.  If the 
benefit sought on appeal remains 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




